Walker, J.
This case was before the court at a former term, and is reported in 32 Texas, p. 200 et seq. We need not here recapitulate the facts. If Evans, the plaintiff in error, has been defrauded by S. J. Davis, his deputy, he has his right of action against Davis and his securities; but he has no right to compel the State, in an action on his official bond, to litigate any issues which may arise between him and his deputy.
The assignments for error demand but little notice.
This is not an action upon an open account; it is an action upon the official bond of an assessor and collector, and the amount which the State is entitled to recover as damages is the amount which was found due on the 1st day of August, 1866, the day upon which the taxes should have been paid. There is, then, no error in the calculation of interest.
The judgment of the District Court is affirmed.
Affirmed.